Citation Nr: 0402680	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-42 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1986.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case needs further development.  An August 2003 letter 
from the RO notifying the veteran of information and evidence 
necessary to substantiate his claim, see 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003), misstated 
the procedural posture of the claim.  It misinformed him that 
his claim had been finally denied and that he must produce 
new and material evidence to reopen it.  The veteran 
perfected his appeal from the March 1996 rating decision in 
October 1996.  The misstatement of the procedural posture 
risks misleading him about the evidence necessary to win his 
claim, i.e., that it must be new and material.  The RO should 
reissue VCAA notice to avoid the potential prejudice arising 
from misstating the procedural posture of the claim.

The September 1995 rating decision referenced service medical 
records and stated they were incomplete.  The only service 
medical records in the file are 1979 and 1985 entrance and 
separation medical histories and examination reports.  There 
is no documentation of any request to the National Personnel 
Record Center.  The November 1985 examination report noted 
referral of the veteran for orthopedic consultation, thus 
showing that the records are incomplete.  The veteran 
reported the places of treatment in service in his original 
application for VA disability compensation, but no request 
for records made to these facilities is of record.  Further 
action is necessary to obtain service medical records.  
38 C.F.R. § 3.159(b)(2), (3) (2003).

There is a hiatus in the medical record from 1985 until 1996.  
Although entitlement to service connection can be established 
with lay evidence in some cases, 38 C.F.R. § 3.303(a) (2003), 
adequate notice of information and evidence necessary to 
substantiate his claim will inform the veteran that his claim 
will be significantly bolstered if he can produce evidence to 
fill the gap in the record, whether with medical evidence or 
with lay statements other than his own.

The veteran's claims file contains correspondence to him from 
the Social Security Administration referring to an award of 
disability benefits.  There is no request from VA to the SSA 
to provide medical records.  The claims file also contains 
private medical records.  In the absence of a VA request for 
SSA records or any other documentation that the private 
records are from SSA and are all that SSA can furnish, the 
Board must assume development for evidence from the SSA is 
incomplete.

The most recent supplemental statement of the case was in 
January 1999.  Additional evidence has since entered the 
record.  The RO has not readjudicated the veteran's service 
connection claim in consideration of the additional evidence.  
38 C.F.R. § 19.37(a) (2003).

Finally, the VA examination report in conjunction with this 
claim does not contain a nexus opinion.  The service medical 
record of back complaints together with the veteran's lay 
statements satisfies the criteria necessitating that a 
medical opinion be obtained in conjunction with an 
examination in this case.  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003); and 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) are fully met.  
Adequate notice will convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Specifically 
inform the veteran to submit medical or 
lay statement pertaining to the status of 
his back from 1985 to 1996.  Duplicate 
copies of evidence currently in the file 
need not be submitted.

2.  Request service medical records.  
Specifically request the report of the 
orthopedic consultation recommended in 
the November 1985 examination report and 
records from the military medical 
facilities the veteran identified on his 
May 1995 application for compensation.

3.  Obtain medical records and any 
administrative decisions from the SSA 
pertaining to the veteran's January 1999 
award of SSI benefits.

4.  Schedule the veteran for a VA 
orthopedic examination.  Provide the 
examiner with the claims file.  The 
examiner shall take a clinical history 
and review the claims file in conjunction 
with the examination, and provide a 
medical opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that the veteran's current low 
back status includes residuals of an 
injury in service.

5.  Readjudicate the claim at issue.  If 
he claim is not granted, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



